Per curiam.
This matter is before the Court on the Notice of Discipline filed by the State Bar against Respondent Brian Ray Hutchison in which it recommends that Hutchison be disbarred for violating Rule 9.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The State Bar served Hutchison with the Notice of Discipline, and he acknowledged service but then failed to respond or to reject the notice in accordance with Bar Rule 4-208.3.
The facts show that Hutchison has been a member of the State Bar of Georgia since 1989 and also was a member of the State Bar of Illinois, which disbarred him on January 23, 2003 for violating Illinois rules of professional conduct by engaging in multiple instances of commingling and converting $192,477 worth of client funds; endorsing settlement checks without the payees’ authority; giving false testimony to a disciplinary authority; making misrepresentations to a tribunal and to clients; preparing false court documents; and other misconduct.
Under Rule 9.4, the record of disbarment by another jurisdiction is conclusive evidence of such disbarment, the maximum sanction for which is disbarment in the State of Georgia. We have reviewed the record in this case and agree with the State Bar that Hutchison should be disbarred. Accordingly, we hereby order that the name of Brian Ray Hutchison be removed from the rolls of attorneys licensed to practice law in the State of Georgia. Hutchison is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.